Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the limitation of claims 63 and 74 “receiving a user selection that visually distinguishes one of the plurality of program listings corresponding to one of the plurality of identified past transmissions; and in response to the user selection visually distinguishing one of the plurality of program listings corresponding to the one of the plurality of identified past transmissions, searching the program listings data to determine whether a program associated with the selected program listing corresponding to the one of the plurality of identified past transmissions will be available by: obtaining identifying information related to the selected program listing; determining metadata of the selected program listing corresponding to the one of the plurality of identified past transmissions from the identifying information; identifying, with the processing circuitry, a match between the metadata of the selected program listing corresponding to the one of the plurality of identified past transmissions and metadata of a future program listing of the associated program that is scheduled to be broadcast in figure; and tagging the selected program listing corresponding to the one of the plurality of identified past transmissions with a data pointer uniquely identifying a single program listing, wherein the single program listing is the future program listing; and in response to determining that the selected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 270-3004.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424